Citation Nr: 1112685	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-39 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits in the original calculated amount of $7,137.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The appellant had active service from September 1992 to October 2002 and returned to active duty on March 31, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

During the pendency of this appeal, in June 2006, jurisdiction of this matter was transferred to that of the RO located in Atlanta, Georgia.

The Board remanded this claim for additional development in April 2009.  It is now returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case prior to further disposition of the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Board remanded the claim in April 2009 in order to obtain from the appellant a financial status report or other documentation to assist him in showing that recovery of the debt deprived him of life's basic necessities and caused an inequitable hardship.  

The record reflects that a mailed copy of the April 2009 Board remand was returned to VA on April 23, 2009, as being undeliverable.  The reason given for the mail being undeliverable was that the appellant had moved and had not provided a forwarding address.  Similarly, the mailed request to the appellant for additional financial information was returned to VA on May 22, 2009, as being undeliverable because the appellant had moved and had not provided a forwarding address.  

A review of the claims file reveals that on the Veteran's Appeal To Board Of Veterans' Appeals (VA Form 9) dated in December 2005, a different address is listed than the address that the April 2009 Board remand and request for financial information had been sent to.  The Board notes that that the appellant has been awarded compensation benefits for several service-connected disabilities and that monies, apparently, are being directly deposited into a bank account with the appellant's name on that account.  However, there is no indication from the record that VA attempted to contact the appellant's bank in order to obtain the current address of the appellant.  In Cross v. Brown, 9 Vet. App. 18, 19 (1996), the United States Court of Appeals for Veterans Claims (Court) indicated that ". . . where a mailing is returned as undeliverable and a claimant's claims file discloses other possible and plausible addresses, the BVA must attempt to locate the Veteran at the alternative known addresses."  The obligation to pursue the appellant at the other address listed on his VA Form 9 does arise in this case because there is an indication that the address is a plausible address for contacting the appellant.  Because VA did not attempt to contact the bank, and since it is reasonable that the bank would have the appellant's current address, the Board finds that the claim must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the appellant's bank and ask that the institution provide VA with the appellant's last (and most current) address.  Any responses received should be included in the claims file for review.  If the bank responds in the negative, that is, that the last known address of the appellant is the address that was used in April 2009 and May 2009, this information should also be included in the claims file for future review. 

2.  If a new and current address of the appellant is obtained, the RO/AMC should request that the appellant provide a current financial status report listing all monthly income, monthly expenses, and assets.  Additionally, the appellant should be afforded the opportunity to provide financial information showing all income received from March 31, 2004 (the date he returned to active duty), onward.  He may submit supporting documentation, such as a copy of his tax returns or other financial information, if he so desires.  He may also complete an income eligibility verification report for the years 2004 forward.  Any documents received should be included in the claims file for future review.

3.  If a new and current address of the appellant is obtained and additional evidence is submitted by the appellant, the RO/AMC shall, thereafter, refer the appellant's claim to the Committee on Waivers and Compromises in order that it may adjudicate the appellant's request for waiver of recovery of an overpayment of compensation benefits in the amount of $7,137.00.  A formal, written record of the decision by the Committee on Waivers and Compromises should be prepared and incorporated into the claims file.  

4.  The RO/AMC will then review the appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the appellant's claim, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.

The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 
 
This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


